          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 1 of 20




     Craig C. Marchiando, Esq. (SBN 283829)
 1   Leonard A. Bennett, Esq. (pro hac vice)
     CONSUMER LITIGATION ASSOCIATES, P.C.
 2   Four Embarcadero Center, Suite 1400
     San Francisco, CA 94111
 3   Telephone: (757) 930-3660
     Facsimile: (757) 930-3662
 4   Email: lenbennett@clalegal.com
     Email: craig@clalegal.com
 5
     Attorneys for Plaintiffs and the Class
 6   [Additional Counsel on Signature Page]
 7
                                    UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
 9
10   ELETTRA MEEKS, JOSEPH DELACRUZ,                                  Case No.: 3:21-cv-03266-VC
     STEPHANIE LAGUNA, AMBER LEONARD,
11   and BECKY WITT, on behalf of themselves and
     others similarly situated,
12                                                            PLAINTIFFS’ OPPOSITION TO
            Plaintiffs,                                       EXPERIAN INFORMATION
13                                                            SOLUTIONS, INC.’S MOTION TO
14   v.                                                       COMPEL ARBITRATION

15   EXPERIAN INFORMATION SOLUTIONS,
     INC.; MIDWEST RECOVERY SYSTEMS,
16   LLC; and CONSUMER ADJUSTMENT
     COMPANY, INC.,
17
18          Defendants.

19
20
21
22
23
24
25
26
27
28
                                                          i
                          PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                           (Civil Action No. 3:21-cv-03266-VC)
             Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 2 of 20




 1                                                         TABLE OF CONTENTS
 2   INTRODUCTION .............................................................................................................................. 1
 3   BACKGROUND ................................................................................................................................. 1
 4   I.        Experian relies on Plaintiffs’ contracts with a different company,
               ConsumerInfo.com. .................................................................................................................. 1
 5
     II.       ConsumerInfo.com and each Plaintiff agreed to arbitrate disputes between
 6             them and “directly related” to ConsumerInfo.com Inc.’s services and websites. .................... 2
 7   ARGUMENT ...................................................................................................................................... 3
 8   I.        Plaintiffs did not enter into any agreement with Experian. ...................................................... 3
 9   II.       The motion should be denied because Experian has not attempted to,
               and cannot, satisfy its burden of proof that an exception applies. ............................................ 5
10
               A.         Mandatory arbitration of consumers’ FCRA claims against Experian
11                        was not a “motivating purpose of the contracting parties.” .......................................... 6
12                        1.         The plain language of the arbitration contract only covers
                                     claims “directly related” to ConsumerInfo.com’s services
13                                   or websites. ....................................................................................................... 6
14                        2.         The contract’s clarifying provision unambiguously establishes
                                     that the parties did not intend to arbitrate FCRA claims. ................................. 8
15
                          3.         Experian’s interpretation of the contract would lead to absurd
16                                   results that would be inconsistent with the intent of the Parties. ...................... 9
17                        4.         The Court should interpret the contract as a whole and any
                                     ambiguities should be interpreted in favor of Plaintiffs. ................................ 10
18
               B.         Requiring arbitration here is not consistent with the objectives of the
19                        contract and the reasonable expectations of the contracting parties. .......................... 12
20   III.      This Court should decide the third-party beneficiary question. ............................................. 14
21
22
23
24
25
26
27
28
                                                                              ii
                                PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                                 (Civil Action No. 3:21-cv-03266-VC)
             Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 3 of 20




                                                      TABLE OF AUTHORITIES
 1
     Cases                                                                                                                                Page
 2
     Federal
 3
     Barbosa v. Midland Credit Mgmt., Inc.,
 4         981 F.3d 82 (1st Cir. 2020)..................................................................................................... 15
 5   Calderon v. Sixt Rent a Car, LLC,
           No. 20-10989, 2021 WL 2946428 (11th Cir. 2021) ......................................................... 10–12
 6
     Comer v. Micor, Inc.,
 7         436 F.3d 1098 (9th Cir. 2006) .................................................................................................. 5
 8   Corcoran v. CVS Health Corp.,
           779 F. App’x 431 (9th Cir. 2019) ............................................................................................. 9
 9
     Coulter v. Experian Info. Sols., Inc.,
10          2021 WL 735726 (E.D. Pa. Feb. 25, 2021) ............................................................................ 15
11   Cummings v. Cenergy Int’l Services, LLC,
          271 F. Supp. 3d 1182 (E.D. Cal. 2017) .................................................................................... 8
12
     Dreher v. Experian Info. Solutions, Inc.,
13         No. 3:11-cv-624-JAG (E.D. Va.) ............................................................................................. 2
14   Gerszberg v. Li & Fung (Trading) Ltd.,
           215 F. Supp. 3d 282 (S.D.N.Y. 2016) .................................................................................... 15
15
     Gingras v. Think Fin., Inc.,
16         922 F.3d 112 (2d Cir. 2019) ................................................................................................... 14
17   Henry Schein Inc. v. Archer & White Sales, Inc.,
            139 S. Ct. 524 (2019).............................................................................................................. 15
18
     Int’l Bhd. of Teamsters v. NASA Servs., Inc.,
19           957 F.3d 1038 (9th Cir. 2020) ................................................................................................ 12
20   Kramer v. Toyota Motor Corp.,
           705 F.3d 1122 (9th Cir. 2013) ............................................................................................ 4, 14
21
     Lomeli v. Midland Funding, LLC,
22          No. 19-CV-01141-LHK, 2019 WL 4695279 (N.D. Cal. Sept. 26, 2019) .............................. 15
23   Maples v. SolarWinds, Inc.,
           50 F. Supp. 3d 1221 (N.D. Cal. 2014) .................................................................................... 12
24
     MacDonald v. CashCall, Inc.,
25        883 F.3d 220 (3d. Cir. 2018) .................................................................................................. 14
26   Murphy v. DirecTV, Inc.,
           724 F.3d 1218 (9th Cir. 2013) ............................................................................................... 1, 5
27
28
                                                                          iii
                               PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                                (Civil Action No. 3:21-cv-03266-VC)
             Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 4 of 20




     New Prime Inc. v. Oliveira,
 1         139 S. Ct. 532 (2019).............................................................................................................. 15
 2   Norcia v. Samsung Telecomms. Am., LLC,
            845 F.3d 1279 (9th Cir. 2017) ......................................................................................... 5–6, 12
 3
     Power Integrations, Inc. v. ON Semiconductor Corp.,
 4         396 F. Supp. 3d 851 (N.D. Cal. 2019) ...................................................................................... 5
 5   Reading Health Sys. v. Bear Stearns & Co.,
           900 F.3d 87 (3d Cir. 2018) ....................................................................................................... 7
 6
     Revitch v. DIRECTV, LLC,
 7          977 F.3d 713 (9th Cir. 2020) ........................................................................................... passim
 8   SCC Alameda Point LLC v. City of Alameda,
           897 F. Supp. 2d 886 (N.D. Cal. 2012) .................................................................................... 10
 9
     Soto v. Am. Honda Motor Co.,
10           946 F. Supp. 2d 949 (N.D. Cal. 2012) .................................................................................... 15
11   State
12   Fuentes v. TMCSF, Inc.,
            237 Cal. Rptr. 3d 256 (Cal. Ct. App. 2018) .............................................................................. 7
13
     Goonewardene v. ADP, LLC,
14         434 P.3d 124 (Cal. Ct. App. 2019) ........................................................................................ 5–6
15   Pillar Project AG v. Payward Ventures, Inc.,
             279 Cal. Rptr. 3d 117 (2021) .................................................................................................. 11
16
     Statutes
17
     Federal
18
     15 U.S.C. § 1681j ................................................................................................................................. 2
19
     State
20
     CAL. CIV. CODE § 1559......................................................................................................................... 5
21
22
23
24
25
26
27
28
                                                                              iv
                                PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                                 (Civil Action No. 3:21-cv-03266-VC)
             Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 5 of 20




 1                                              INTRODUCTION
 2            To avoid class liability for its widespread violations of the Fair Credit Reporting Act, Experian
 3   attempts to force Plaintiffs into individual arbitration. But Experian’s problem is that Plaintiffs never
 4   signed a contract with Experian. So Experian plucked a contract from an entirely different company,
 5   ConsumerInfo.com, in an attempt to piggyback on its arbitration agreement with Plaintiffs. That
 6   cynical effort should be rejected. Fundamentally, arbitration is a matter of contract—a matter of
 7   consent, not coercion. Experian cannot enforce a contract to which it is not a party and with which it
 8   has nothing to do.
 9            Experian has waived the only even arguable theory—that it is a third-party beneficiary of the
10   contract—that could support its Motion here. That theory would have required Experian to “bear[] the
11   burden of proving that it is a third-party beneficiary” because a non-signatory may only enforce a
12   contract if there is clear evidence that the parties “intended the contract to benefit the third party.”
13   Murphy v. DirecTV, Inc., 724 F.3d 1218, 1234 (9th Cir. 2013). But Experian never asserts or suggests,
14   let alone proves, that it is a third-party beneficiary. Experian’s Motion should also be denied for
15   another reason. It filed a brief that exceeds the 15-page limitation of the Court’s standing order.
16            Nor could Experian satisfy its burden here even if it tried. The text of the contract permits
17   arbitration of only those disputes that both arise out of the ConsumerInfo.com’s contract and that are
18   “directly related to the Services or Websites” it provided. (ECF 20-2 at 531.) The present dispute is
19   not even tangentially related, let alone directly related, to the “Services” or “Websites” provided by
20   ConsumerInfo.com—a non-FCRA governed company primarily offering credit monitoring services
21   in exchange for a fee. Instead, the claim here arises from Experian’s FCRA violations for reporting
22   information related to illegal debts to Plaintiffs’ potential creditors.
23                                               BACKGROUND
24   I.       Experian relies on Plaintiffs’ contracts with a different company, ConsumerInfo.com.
25            Experian is a credit reporting agency. These agencies collect information about consumers and
26   sell consumer reports to creditors and employers. Thus, Experian’s customers are not everyday
27
     1
28       Using the page numbers of the header attached by the Clerk upon filing.
                                                        1
                          PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                           (Civil Action No. 3:21-cv-03266-VC)
           Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 6 of 20




 1   consumers but, instead, other companies. As a result, consumers do not typically enter into commercial
 2   transactions with credit reporting agencies like Experian, and they are not subject to any contractual
 3   relationship with these companies when it comes to the collection or sale of their credit information.
 4   Given this, Congress enacted the FCRA to protect consumers whose information is collected and sold
 5   by agencies like Experian. One of the FCRA’s protections is that consumers are entitled to access free
 6   credit reports annually from the major three credit bureaus: Experian, Equifax, and TransUnion. See
 7   15 U.S.C. § 1681j. Although these credit reports are available from a centralized source,
 8   www.AnnualCreditReport.com, it remains difficult for consumers to access because several
 9   companies heavily market their own “free” credit reports that are bundled with other commercial
10   products and services, like credit monitoring services that charge consumers a fee to monitor their
11   credit reports and alert them to any changes.
12          ConsumerInfo.com is one of these companies. It provides independent credit monitoring
13   services to consumers. As Experian has explained, it and ConsumerInfo.com have “the same ultimate
14   corporate parent—Experian plc” but are “separate legal entities.” Dreher v. Experian Info. Solutions,
15   Inc., No. 3:11-cv-624 (E.D. Va.), ECF 380 at 2. And unlike Experian, ConsumerInfo.com is not
16   subject to the FCRA because it does “not maintain [its] own database(s) of information and do[es] not
17   sell consumer credit information to third parties (other than the consumers who are the subjects of [its]
18   reports(s)).” Id. Instead, businesses like ConsumerInfo.com purchase copies of consumer’s report
19   from one or more of the national credit bureaus before providing them to consumers. Id.
20   ConsumerInfo.com       provides   its   services   through   various   different   websites,   such   as
21   FreeCreditReport.com. (ECF 20-2 at 47 (listing websites).)
22   II.    ConsumerInfo.com and each Plaintiff agreed to arbitrate disputes between them and
            “directly related” to ConsumerInfo.com Inc.’s services and websites.
23
24          ConsumerInfo.com’s contract includes a provision providing for binding arbitration between
25   ConsumerInfo.com and the consumer for claims “directly related to the Services or Websites.” For
26   example, the first subsection of the arbitration provision states:
27          ECS and you agree to arbitrate all disputes and claims between us arising out of this
            Agreement directly related to the Services or Websites to the maximum extent
28
                                                     2
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
             Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 7 of 20




              permitted by law . . . . This agreement to arbitrate is intended to be broadly interpreted
 1            and to make all disputes and claims between us directly relating to the provision of
              any Service and/or your use of any Website subject to arbitration to the fullest extent
 2            permitted by law. The agreement to arbitrate includes, but is not limited to: claims
              arising out of or relating to any aspect of the relationship between us arising out of
 3            any Service or Website . . . .
 4   (ECF 20-2 at 54 (emphasis added).) The term “Service” is defined to include “the credit report(s),
 5   credit risk score(s), credit monitoring, credit score monitoring and credit score tracking (including all
 6   the data and information contained therein), the receipt of any alerts notifying you of changes” to
 7   information contained in the reports. (Id. at 51.)
 8            As a non-FCRA governed business, ConsumerInfo.com’s contract also goes out of its way to
 9   distinguish its credit monitoring services from what a credit reporting agency does, including
10   Experian. For example, it includes an “FCRA disclosures” section that specifies that its services in no
11   way relate to Experian’s FCRA obligations. (Id. at 56.) It further explains that the “credit report you
12   are requesting” from ConsumerInfo.com “is not intended to constitute the disclosure of Experian
13   Credit Bureau information required by the FCRA or similar state laws.” Id.2 The contract also clarifies
14   that the right to “dispute inaccurate or incomplete information in your Experian Credit Bureau or to
15   receive a copy of your Experian Credit Bureau consumer disclosure” is not based on purchasing a
16   credit report or other information from ConsumerInfo.com. Id.
17                                                 ARGUMENT
18   I.       Plaintiffs did not enter into any agreement with Experian.
19            Experian’s motion to compel arbitration glosses over a critical point: it never entered into an
20   arbitration contract with Plaintiffs. Instead, it produced a contract between Plaintiffs and
21   ConsumerInfo.com—an entirely separate entity. It describes in detail the language of
22   ConsumerInfo.com’s contract and then asserts—in entirely conclusory fashion—that “a valid
23   agreement to arbitrate exists between” Plaintiffs and Experian. (ECF 20 at 16.) That is wrong. Experian
24   and ConsumerInfo.com are not the same entities and only one of them—ConsumerInfo.com—is a
25   named party and signatory to the arbitration contract with Plaintiffs.
26
27
     2
28       “Experian Credit Bureau” is another name for the Experian Defendant in this case.
                                                        3
                         PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                          (Civil Action No. 3:21-cv-03266-VC)
           Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 8 of 20




 1          Experian does not dispute this basic point. It argues instead (at 16) that, because it is an
 2   “affiliate” of ConsumerInfo.com, and because the contract purports, at one point, to include
 3   “affiliates,” it can “invoke the agreement’s arbitration clause” no differently than ConsumerInfo.com.
 4   That is not enough to establish that a valid contract exists between a consumer and the party seeking
 5   to enforce it. Under California law, “the contractual right to compel arbitration ‘may not be invoked
 6   by one who is not a party to the agreement and does not otherwise possess the right to compel
 7   arbitration.’” Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1126 (9th Cir. 2013) (emphasis added).
 8          The Ninth Circuit’s recent decision in Revitch v. DIRECTV, LLC, 977 F.3d 713 (9th Cir. 2020),
 9   illustrates the point. There, as here, an arbitration clause in a contract entered into between a consumer
10   and one corporate entity (AT&T Mobility) for a specific transaction (wireless cell service)
11   “purport[ed] to include all affiliates” of the company. Id. at 714. After a separate entity (DIRECTV)
12   was sued for entirely different conduct unrelated to the underlying contract and transaction, it latched
13   onto this affiliate language in an attempt to “piggyback onto the arbitration clause.” Id. The Ninth
14   Circuit held that no “valid agreement exist[ed]” between the affiliate company and the consumer. Id.
15          In reaching this conclusion, the court accepted DIRECTV’s argument that it qualified as an
16   affiliate. But it nonetheless held that “a valid agreement to arbitrate between Revitch and DIRECTV
17   does not exist” because, looking to the “reasonable expectation[s] of the parties at the time of contract,”
18   it recognized that “the mutual intent of the parties”—that is, the consumer and the signatory
19   company—could not have been “to form an agreement to arbitrate any and all disputes that might ever
20   arise” between the consumer and some infinite category of affiliates “no matter how unrelated” to the
21   underlying transaction or service. Id. at 720. To the contrary, “no reasonable person would think that
22   checking a box accepting the ‘terms and conditions’ necessary to obtain cell phone service would
23   obligate them [sic] to arbitrate literally every possible dispute he or she might have with the service
24   provider, let alone all of the affiliates under AT&T Inc.’s corporate umbrella—including those who
25   provide services unrelated to cell phone coverage.” Id. (internal quotations omitted).3
26   3
      The fact that, in Revitch, DIRECTV did not become an affiliate until after the parties entered into the
27   contract does not alter the basic point—that, because arbitration is a matter of consent, what matters
     for purposes of determining whether a valid arbitration contract exists is whether the parties
28
                                                         4
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
           Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 9 of 20




 1          The same is true here. The claims in this case—which involve alleged violations of the FCRA
 2   arising from inaccurate information provided to third parties by Experian—have “nothing to do with”
 3   the CustomerInfo.com contract or transaction—which involved an entirely separate credit monitoring
 4   program. Id. And Experian likewise does not have “anything to do with providing” the services
 5   promised in the CustomerInfo.com—it is a stranger to that commercial relationship and transaction.
 6   Id. When Plaintiffs agreed to their contract with CustomerInfo.com for the promised credit monitoring
 7   services, therefore, they “could not reasonably have expected that [they] would be forced to arbitrate
 8   an unrelated dispute” with an entirely distinct entity based on entirely unrelated conduct. Id. at 718.
 9   As a result, no valid contract exists between Plaintiffs and Experian.
10   II.    The motion should be denied because Experian has not attempted to, and cannot, satisfy
            its burden of proof that an exception applies.
11
12          The only way that Experian can successfully compel arbitration here is if it can establish a
13   right to enforce the contract based on an exception to the basic rule that “only signatories to an
14   arbitration agreement are obligated to submit to binding arbitration.” Murphy, 724 F.3d at 1229. And
15   the only arguable exception here is the right, in certain limited circumstances, of nonsignatories to
16   “enforce arbitration agreements as third party beneficiaries.” Comer v. Micor, Inc., 436 F.3d 1098,
17   1101 (9th Cir. 2006). But Experian failed to explain how it falls within this, or any other, exception.4
18          Under California law, a nonsignatory to a contract may enforce that contract as a third-party
19   beneficiary only if it was “made expressly for [the nonsignatory’s] benefit.” CAL. CIV. CODE § 1559.
20   This is a high bar. It is not enough that a contract benefits a third party or even that the contracting
21   parties know their agreement will benefit a third party. Goonewardene v. ADP, LLC, 434 P.3d 124,
22   133 (Cal. Ct. App. 2019). The “parties to the contract must have intended the third party to benefit.”
23   Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279, 1290–91 (9th Cir. 2017).
24
25
     intended—based on their reasonable expectations at the time of the contract—to form an arbitration
26   contract with the specific affiliate that now seeks to enforce it.
     4
       In its motion, Experian does not even claim that one of the non-signatory exceptions applies in this
27   case. This failure is fatal to this Motion. Power Integrations, Inc. v. ON Semiconductor Corp., 396 F.
     Supp. 3d 851, 861 (N.D. Cal. 2019) (holding that a party that “did not raise” an “argument in its
28   opening brief” “waived the argument”). Out of caution, Plaintiffs explain why this theory fails.
                                                          5
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 10 of 20




 1          And the third party bears the burden of demonstrating that it is an intended beneficiary of the
 2   agreement. To enforce a contract as a third-party beneficiary, a nonsignatory must demonstrate that
 3   “the express provisions of the contract,” considered in light of the “relevant circumstances,” show:
 4   “not only” that (1) “the third party would in fact benefit from the contract”; “but also” that (2) “a
 5   motivating purpose of the contracting parties was to provide a benefit to the third party”; and (3)
 6   permitting the third party to enforce the contract “is consistent with the objectives of the contract and
 7   the reasonable expectations of the contracting parties.” Goonewardene, 434 P.3d at 132–33. “All three
 8   elements must be satisfied.” Id. Experian does not even try to satisfy these requirements—which, on
 9   its own, is enough to deny the motion. Norcia, 845 at 1291 (denying motion to compel because movant
10   failed “to bear its burden of establishing it was a third party beneficiary”). But, as explained below,
11   even if Experian were to try to meet these requirements, it would fail.
12          C.      Mandatory arbitration of consumers’ FCRA claims against Experian was not a
                    “motivating purpose of the contracting parties.”
13
            To invoke the arbitration provision as a third-party beneficiary, Experian must demonstrate
14
     that a motivating purpose of both Plaintiffs and ConsumerInfo.com was to allow Experian to invoke
15
     arbitration against Plaintiffs for their FCRA claims. The evidence in this case establishes the opposite.
16
                    1.      The plain language of the arbitration contract only covers claims “directly
17                          related” to ConsumerInfo.com’s services or websites.
18          The motivating purpose of the contract was to create the consumer’s account with
19   ConsumerInfo.com so that the consumer could use ConsumerInfo.com’s websites and/or obtain copies
20   of their credit reports. (ECF 20-2 at 47.) And the motivating purpose of the arbitration provision, in
21   turn, was to enable the consumer and ConsumerInfo.com to arbitrate only those disputes directly
22   related to the contract, ConsumerInfo.com’s services, and the consumer’s use of ConsumerInfo.com’s
23   websites. This is clear from the express language of the contract. It restricts use of the arbitration to
24   only those claims directly related to ConsumerInfo.com, Inc.’s services and websites:
25          ECS and you agree to arbitrate all disputes and claims between us arising out of this
            Agreement directly related to the Services or Websites to the maximum extent permitted
26          by law . . . . This agreement to arbitrate is intended to be broadly interpreted and to make
            all disputes and claims between us directly relating to the provision of any Service
27          and/or your use of any Website subject to arbitration to the fullest extent permitted by
            law. The agreement to arbitrate includes, but is not limited to:
28
                                                            6
                         PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                          (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 11 of 20




 1           claims arising out of or relating to any aspect of the relationship between us arising out
             of any Service or Website . . . .
 2
     (ECF 20-2 at 53.)
 3
             Experian’s conduct—the furnishing of inaccurate credit reports containing bogus debts to third
 4
     parties—is not covered by this provision, either explicitly or impliedly. And where the language of
 5
     the relevant arbitration provision explicitly restricts the type of claims that may be arbitrated, the
 6
     provision “affirmatively disproves any intent” to benefit a third party seeking to enforce other claims
 7
     not explicitly authorized. Fuentes v. TMCSF, Inc., 237 Cal. Rptr. 3d 256, 265 (Cal. Ct. App. 2018).
 8
             Experian does not argue that the claims here—that Experian furnished inaccurate credit
 9
     information to potential creditors in violation of the FCRA—“directly relate to” the services or website
10
     that are the subject of the contract. Instead, it insists (at 19) that it is entitled to enforce this arbitration
11
     contract because “Plaintiffs saw how the loans at issue in this case were reporting on their Experian
12
     credit files” through ConsumerInfo.com and that, so long as allegations in the complaint “touch
13
     matters” covered by the contract, the claims can be arbitrated. Putting aside the complete lack of
14
     evidence supporting this assertion, this argument fails for a more fundamental reason: it contradicts
15
     the plain language of the arbitration contract. By its terms, the contract permits arbitration of only
16
     those disputes and claims “directly related to the Services or Websites.” (ECF 20-2 at 9.) It does not
17
     permit arbitration of any claims, as Experian would have it, that “touch matters covered by the
18
     arbitration clause.”
19
             Experian’s own defense of its a textual interpretation reinforces the point. It justifies its “touch
20
     matters” interpretation by arguing (at 19) that, because the contract at one point employs the phrase
21
     “arising out of or relating to,” it must be construed to “require arbitration of any dispute between the
22
     contracting parties that is connected in any way with their contract.” This argument is self-defeating
23
     because Experian is not one of “the contracting parties,” but beyond that, it ignores the explicit
24
     limitation that immediately follows this language—that the only claims that may be arbitrated are
25
     those “arising out of or relating to any aspect of the relationship between us arising out of any Service
26
     or Website.” This phrase specifically cabins the type of claims that may be arbitrated under the contract
27
     to only those “arising out of” ConsumerInfo.com’s “Service or Website.” See Reading Health Sys. v.
28
                                                            7
                         PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                          (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 12 of 20




 1   Bear Stearns & Co., 900 F.3d 87, 99 (3d Cir. 2018) (“‘[A]rising out of’ . . . should be interpreted in
 2   accordance with the ordinary meaning of that phrase—i.e., to originate from a specified source”).
 3                  2.      The contract’s clarifying provision unambiguously establishes that the
                            parties did not intend to arbitrate FCRA claims.
 4
 5          Experian’s interpretive theory fails for another reason: It cannot be squared with a specific
 6   clarifying provision that ConsumerInfo.com included in its contract to make clear that it did not cover
 7   any claims under the FCRA. As discussed above, the plain language of the arbitration contract
 8   demonstrates that the parties did not intend it to cover any claims not “directly related to”
 9   ConsumerInfo.com’s “Services or Websites.” (ECF 20-2 at 55.) But ConsumerInfo.com’s contract
10   went further. To avoid even the possibility of any ambiguity, in 2018 it included the following
11   clarifying provision immediately after describing the claims which were subject to arbitration: “for
12   the avoidance of doubt, any dispute you may have with us arising out of or relating to the Fair Credit
13   Reporting Act (FCRA) . . . including but not limited to claims for alleged inaccuracies in your credit
14   file, shall not be governed by this agreement to arbitrate.” (Id. at 9 (emphasis added).) This language
15   is fatal for Experian—it proves that the contract cannot, in any way, be read to either permit arbitration
16   of the very claims at issue here or permit an inference that the contract was made with the intent or
17   expectation that Experian could, as a third-party, enforce it to send FCRA claims into arbitration.
18          Experian, no doubt, will be quick to point out that this clarifying provision was removed from
19   the contract in 2021. But “[i]n determining the meaning of a written contract allegedly made, in part,
20   for the benefit of a third party, evidence of the circumstances and negotiations of the parties in making
21   the contract is both relevant and admissible.” Cummings v. Cenergy Int’l Services, LLC, 271 F. Supp.
22   3d 1182, 1189 (E.D. Cal. 2017). And the fact that ConsumerInfo.com took this language out later does
23   not help its cause—the 2021 Contract and 2018 Contract are identical in all material respects except
24   for the clarifying provision. ECF 20-2 at 53; with ECF 20-2 at 9. So deletion of that sentence cannot
25   alter the meaning of the previous ones because it did not purport to do that in the first place. Whatever
26   the arbitration contract meant in 2018 must, in short, remains the same in 2021.
27
28
                                                         8
                         PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                          (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 13 of 20




 1          Bottom line: Adopting Experian’s interpretation of the arbitration contract would disregard
 2   both the plain meaning of the phrase “directly related to Services or Websites,” as well as the clarifying
 3   provision confirming that this contract was not intended to cover FCRA claims or authorize a third
 4   party like Experian to force FCRA claims into arbitration.
 5                  3.      Experian’s interpretation of the contract would lead to absurd results that
                            would be inconsistent with the intent of the Parties.
 6
 7          Experian suggests that the contract’s single reference to affiliates hands it the right to invoke
 8   the arbitration contract for unrelated claims. That cannot be true. Under Experian’s interpretation, “it
 9   would necessarily mean that the parties intended to arbitrate” even “tort claims,” such as if Plaintiffs’
10   “were hit by [an Experian] delivery van,” or if they “tripped over a dangerous condition in” at
11   Experian’s headquarters, or if they “bought shares of stock in” Experian. Revitch, 977 F.3d at 720–21.
12   The Ninth Circuit has squarely rejected analogous efforts where neither the entity nor the dispute bore
13   any material relation to the services. Id.
14          And, under Experian’s reading, this contract would also give consumers the right to enforce
15   the arbitration provision against other “users” of ConsumerInfo.com’s websites for unrelated claims.5
16   In other words, the Plaintiffs in this action would be able to invoke the arbitration provision against
17   another Plaintiff for any unrelated claims, or even against any person who had “simply browse[d] or
18   access[ed]” one of ConsumerInfo.com’s websites. Such an absurd result was obviously not intended
19   by Plaintiffs and ConsumerInfo.com when they agreed to arbitrate “all disputes and claims between
20   us arising out of this Agreement directly related to the Services or Websites.” Cf. Revitch, 977 F.3d at
21   717 (rejecting the movant’s interpretation because it would lead to “absurd results”). Indeed, such an
22   overly expansive and absurd reading of this contract explains why non-signatories are held to a
23   rigorous standard when attempting to enforce contracts to which they are not a party. Experian’s
24   request to compel arbitration of unrelated claims that the contract expressly disclaimed requires it to
25
26
     5
27    It defines references to “ECS” in the arbitration provision to include “authorized or unauthorized
     users or beneficiaries of Services and/or Websites or information under this or prior Agreements
28   between us relating to Services and/or Websites.” (ECF 20-2 at 54).
                                                       9
                         PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                          (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 14 of 20




 1   propose an interpretation that would inevitably lead to absurd results and that runs directly contrary to
 2   the actual language employed by the parties in the contract.
 3                  4.      The Court should interpret the contract as a whole and any ambiguities
                            should be interpreted in favor of Plaintiffs.
 4
 5          Finally, even if Experian’s interpretation of the contract could be considered plausible, it is not
 6   anywhere close to the most persuasive. Reading this contract in its entirety, it is clear that the
 7   arbitration provision was intended to permit arbitration only between the individual consumer signing
 8   the contract and ConsumerInfo.com. See, e.g., SCC Alameda Point LLC v. City of Alameda, 897 F.
 9   Supp. 2d 886, 895 (N.D. Cal. 2012) (“In general, when interpreting contracts, the agreement must be
10   ‘read as a whole in a manner which reconciles apparent repugnancies and, to the extent possible, gives
11   some meaning to each clause.’”). Consider, first, how it employs references to the relevant parties
12   throughout the contract. It repeatedly, and specifically, refers just to a consumer (“you”) and
13   ConsumerInfo.com (“ECS” or “us”) as the two parties entering into the contract.6 It also advises a
14   consumer—at the very beginning of the arbitration provision and in all caps—that “MOST
15   CUSTOMER CONCERNS CAN BE RESOLVED . . . BY CALLING ECS’S CUSTOMER CARE
16   DEPARTMENT” and assures the consumer that it would be “unlikely” that ECS’s customer care
17   department would be “unable to resolve a complaint you may have regarding a service or website to
18   your satisfaction.” (ECF 20-2 at 53.) Accepting Experian’s interpretation of this contract would mean
19   that customers bringing lawsuits against third-parties for misconduct wholly unrelated to
20   CustomerInfo.com would be encouraged to route their litigation through ECS’s customer care
21   department, even though CustomerInfo.com has no discernible interest in this litigation. See Calderon
22   v. Sixt Rent a Car, LLC, No. 20-10989, 2021 WL 2946428, at *3 (11th Cir. 2021) (rejecting just such
23   an interpretation and asking what one company’s dispute resolution program would do “to contemplate
24   a claim about another company’s [claims]”).
25
     6
26     ECF No. 20-2 at 53 (“ECS and you agree to arbitrate all disputes and claims between us arising out
     of his Agreement directly related to the Services or Websites . . . .”); id. (“This agreement to arbitrate
27   is intended to be broadly interpreted and to make all disputes between us directly relating to the
     provision of any Service and/or our use of any Website subject to arbitration. . . .”).
28
                                                        10
                         PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                          (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 15 of 20




 1          Common sense reinforces this understanding. Experian’s interpretation would mean that a
 2   staggering range of lawsuits that do not concern ConsumerInfo.com would be subject to its mandatory
 3   arbitration rules. On Experian’s reading, every customer who signed this contract would have agreed
 4   to arbitrate every dispute it ever had with a nearly limitless set of entities even if the customer had
 5   only visited CustomerInfo.com’s site once. (See ECF 20-2 at 47 (binding anyone who “simply
 6   browse[s] or acces[es] a Website”).) And regardless of whether Experian insists that this would be
 7   true—“likely because it seems too bizarre”—it “would be the unavoidable consequence” of Experian’s
 8   “boundless” interpretation of the contract. Calderon, 2021 WL 2946428 at *3.
 9          And even on its own terms, Experian’s only basis for claiming that the contract authorizes it
10   to invoke the arbitration agreement—a single inclusion of “affiliates” in one definitional section—is
11   contradicted by another definitional section earlier in the contract. (Compare ECF 20-2 at 47 (“For
12   purposes of this Agreement, the terms ‘we,’ ‘us’ or ‘ECS’ refer to ConsumerInfo.com, Inc., an
13   Experian company (also known as Experian Consumer Services), and referred to as ‘Experian’ on the
14   Websites, its predecessors in interest, successors and assigns, and any of its third party service
15   providers (including, without limitation, cloud service providers) who ECS uses in connection with
16   the provision of the Services to you.”); with id. at 54 (“For purposes of this arbitration provision,
17   references to ‘ECS,’ ‘you,’ and ‘us’ shall include our respective parent entities, subsidiaries, affiliates
18   (including, without limitation, our service provider, CSID), agents, employees, predecessors in
19   interest, successors and assigns, websites of the foregoing, as well as all authorized or unauthorized
20   users or beneficiaries of Services and/or Websites or information under this or prior Agreements
21   between us relating to Services and/or Websites.”).)
22          That ambiguity should be interpreted in favor of the consumer. Because the question here is
23   one of formation—did the parties either form a valid contract or may one of them nonetheless obtain
24   the benefit of it—the “strong public policy in favor of arbitration” is inapplicable as an interpretive
25   tool capable of resolving any ambiguities. Pillar Project AG v. Payward Ventures, Inc., 279 Cal. Rptr.
26   3d 117, 126 (2021) (explaining that this policy “does not extend to those who are not parties to an
27   arbitration agreement”); see also Norcia, 845 F.3d at 1291 (pro-arbitration canons do not apply “when
28
                                                         11
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 16 of 20




 1   the question is ‘whether a particular party is bound by the arbitration agreement”). Instead, the normal
 2   rules of contract interpretation apply, including that a “[contract] provision will be considered
 3   ambiguous when it is capable of two or more constructions, both of which are reasonable,” Int’l Bhd.
 4   of Teamsters v. NASA Servs., Inc., 957 F.3d 1038, 1044 (9th Cir. 2020), and that, when ambiguities
 5   “cannot be dispelled by application of the other rules of contract interpretation, they are resolved
 6   against the drafter.” Maples v. SolarWinds, Inc., 50 F. Supp. 3d 1221, 1228 (N.D. Cal. 2014).
 7          And those standard contract rules are all the more relevant where, as here, the FAA does not
 8   apply at all because Plaintiffs’ FCRA claims against Experian do not “arise out” of their contract with
 9   CustomerInfo.com. That is because section 2 makes clear that the FAA applies only to controversies
10   “arising out” of the contract containing the arbitration agreement that a party is trying to enforce. See
11   Calderon, 2021 WL 2946428, at *6. So, “[b]y negative implication, the FAA does not require the
12   enforcement of an arbitration clause to settle a controversy that does not arise out of the contract or
13   transaction.” Revitch, 977 F.3d at 721 (O’Scannlain, J., concurring).
14          This is such a case: The “controversy” here—Experian’s FCRA violations—does not in any
15   way “arise out” of Plaintiffs’ contracts with CustomerInfo.com—the only contract that contains an
16   arbitration provision. The FAA, therefore, simply does not apply. As the Eleventh Circuit recently
17   held, Section 2’s language requires that the controversy be “an immediate, foreseeable result of the
18   performance” of the contract containing the arbitration provision. Calderon, 2021 WL 2946428, at *6.
19   For the FAA to apply, then, the controversy must—at the very least—have some “relationship” or
20   “connection” to that contract. See Revitch, 977 F.3d at 722 (O’Scannlain, J., concurring). Here, there
21   is plainly no such relationship between Plaintiffs’ FCRA claims against Experian and their contract
22   with CustomerInfo.com.
23          D.      Requiring arbitration here is not consistent with the objectives of the contract and
                    the reasonable expectations of the contracting parties.
24
            To invoke the arbitration provision as a third-party beneficiary, Experian must also
25
     demonstrate that its interpretation of the contract is consistent with the objectives of the contract and
26
     the reasonable expectations of the contracting parties. As discussed above, the contract facilitates a
27
     consumer’s access to ConsumerInfo.com’s services and websites. Additionally, the objective of the
28
                                                        12
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 17 of 20




 1   arbitration provision is, consistent with the purpose of the contract as a whole, limited to requiring the
 2   arbitration of claims “directly related” to ConsumerInfo.com’s services and websites. (ECF 20-2 at
 3   53–54.) Experian’s bid to invoke the arbitration contract is wholly inconsistent with these objectives.
 4          Nor has Experian shown that it was within the reasonable expectations of each Plaintiff in
 5   signing a contract with ConsumerInfo.com that they were agreeing to arbitrate claims with Experian
 6   for its conduct as a credit bureau. Instead, the evidence shows only that Plaintiffs were interested in
 7   the services provided by ConsumerInfo.com, including accessing “credit report(s), credit risk score(s),
 8   credit monitoring, credit score monitoring and credit score tracking. . . .” (ECF 20-2 at 47 (describing
 9   the term “Service”); see also id. at 51 (providing a “general description” of the services as a “means
10   to review” your personal finance and credit information).) Thus, ConsumerInfo.com’s services related
11   to credit monitoring, which is a separate and distinct function from furnishing an actual credit report
12   to a consumer’s potential creditor or employer.
13          The distinction between ConsumerInfo.com’s credit monitoring service and Experian’s role as
14   a credit reporting agency is highlighted throughout the contract. For example, the contract makes clear
15   that a consumer’s credit file is maintained by Experian as a credit bureau, that ConsumerInfo.com has
16   permission to access the consumer’s credit reports and scores, and that ConsumerInfo.com has
17   permission to share information with Experian on behalf of the consumer. (ECF 20-2 at 49–50.)
18   ConsumerInfo.com explains that “[t]here are three different major credit reporting agencies—
19   Experian Credit Bureau, TransUnion® and Equifax®—that maintain a record of your history known
20   as your credit report.” (Id. at 64.) ConsumerInfo.com is not a credit reporting agency but instead just
21   accesses and shares information with these three major credit reporting companies. (Id. at 49–50.)
22   Thus, when a consumer signs up for paid credit monitoring, ConsumerInfo.com “cannot guarantee
23   that [he or she] will be successfully enrolled in monitoring with Experian Credit Bureau, Equifax, or
24   TransUnion.” Id. at 66.
25          Finally, the FCRA disclosures in ConsumerInfo.com’s contract also demonstrate that the
26   services it offers has nothing to do with Experian’s duties to maintain accurate information in a
27   consumer’s credit file. (See id. at 56 (explaining consumers do not need to purchase anything from
28
                                                        13
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
            Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 18 of 20




 1   ConsumerInfo.com “to dispute inaccurate or incomplete information in your Experian Credit Bureau
 2   file or to receive a copy” of their disclosure from Experian); id. (stating that the credit report provided
 3   by ConsumerInfo.com is not the same as the disclosure required by Experian under the FCRA); id. at
 4   57 (stating that a credit report obtained from ConsumerInfo.com may not have the same information
 5   as one obtained by Experian, Trans Union, or Equifax)). As a result, when consumers signed up for
 6   services from ConsumerInfo.com, it could not have been within their reasonable expectations that they
 7   would be forced to arbitrate unrelated FCRA claims against Experian.
 8   III.    This Court should decide the third-party beneficiary question.
 9           Shifting gears, Experian argues that this Court “possesses no power” to do anything in response
10   to its Motion other than to compel arbitration because of the existence of a delegation clause in
11   ConsumerInfo.com’s contract. (See ECF 20 at 16–17 (quoting Henry Schein Inc. v. Archer and White
12   Sales, Inc., 139 S. Ct. 524, 527–30 (2019)).) But that is wrong for the same reason that Experian cannot
13   enforce the broader arbitration contract here—it is not a signatory to the delegation clause either. See,
14   e.g., New Prime Inc. v. Oliveira, 139 S. Ct. 532, 538 (2019) (“A delegation clause is merely a
15   specialized type of arbitration agreement, and the [FAA] ‘operates on this additional arbitration
16   agreement just as it does on any other.’”); Gingras v. Think Fin., Inc., 922 F.3d 112, 126 (2d Cir. 2019)
17   (invalidating delegation clause on the same basis as the entire arbitration contract); MacDonald v.
18   CashCall, Inc., 883 F.3d 220 226–27 (3d. Cir. 2018) (same). Experian may only enforce the delegation
19   contract if it can satisfy the strict requirements for establishing itself as a third-party beneficiary of the
20   delegation contract. And because it has failed entirely to do that, its attempt to enforce the separate
21   delegation clause likewise fails.
22           This conclusion flows from the basic requirements that must be met before a court will send
23   any questions to arbitration. It is well settled that “whether parties have agreed to ‘submi[t] a particular
24   dispute to arbitration’ is typically an ‘issue for judicial determination.” Kramer, 705 F.3d at 1127. A
25   determination of the arbitrability of claims is for the court to decide unless there is “clear and
26   unmistakable evidence” that the parties agreed to arbitrate arbitrability. Id. Here again, Experian
27   glosses over the actual issue before this court, which is “whether a court or an arbitrator must decide
28
                                                          14
                         PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                          (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 19 of 20




 1   whether a non-signatory actually is, as it claims to be, a third-party beneficiary entitled to enforce such
 2   an agreement.” Gerszberg v. Li & Fung (Trading) Ltd., 215 F. Supp. 3d 282, 288 (S.D.N.Y. 2016).
 3   When a party is a non-signatory, “the issue is not one of agreement scope, but one of agreement
 4   formation.” Revitch, 977 F.3d at 720. So, as this Court explained: “the threshold issue of whether the
 5   delegation clause is even applicable to a certain party must be decided by the Court.” Soto v. Am.
 6   Honda Motor Co., 946 F. Supp. 2d 949, 954 (N.D. Cal. 2012).7
 7          Experian attempts to skip this first step of determining the parties who are bound to the
 8   delegation clause. Instead, it wrongly contends (at 16–17) that this Court “possesses no power”
 9   because of the mere existence of a delegation clause. But the Court “must first decide which parties
10   are bound by [the] delegation clause, before the arbitrator can decide the interpretation and scope of
11   the arbitration clause.” Soto, 946 F. Supp. 2d at 954; see also Henry Schein Inc. v. Archer & White
12   Sales, Inc., 139 S. Ct. 524, 530 (2019) (“To be sure, before referring a dispute to an arbitrator, the
13   court determines whether a valid arbitration agreement exists.”).
14          So too here. Experian cannot invoke the delegation provision until it proves that a valid
15   agreement exists between Plaintiffs and Experian. To do so, Experian must prove that it actually is a
16   third-party beneficiary of the arbitration agreement and its related delegation provision. Were it
17   otherwise, just about every person or business in the United States could be forced into arbitration
18   because they signed a contract with some unrelated business that contained a broad delegation
19   provision. Because Experian has failed to claim—let alone prove—that it was a third-party beneficiary
20   of ConsumerInfo.com’s contract (delegation included), the motion should be denied.8
21   7
       See also Lomeli v. Midland Funding, LLC, 2019 WL 4695279, at *8 (N.D. Cal. Sept. 26, 2019)
22   (quoting Soto); Barbosa v. Midland Credit Mgmt., Inc., 981 F.3d 82, 93 n.13 (1st Cir. 2020) (noting
     that even though the arbitration clause said “claims regarding the applicability of this arbitration clause
23   or the validity of the entire Agreement, shall be resolved exclusively and finally by binding
     arbitration,” this was not “clear and unmistakable evidence that the parties intended an arbitrator to
24   determine whether the [non-signatory] parties attempting to enforce the arbitration provision had the
     requisite authority to do so”).
     8
25     As Experian notes, in Coulter v. Experian Info. Sols., Inc., 2021 WL 735726, at *1 (E.D. Pa. Feb.
     25, 2021), a district judge in Pennsylvania granted Experian’s motion to compel arbitration of FCRA
26   claims under the ConsumerInfo.com contract. But that was true because the plaintiff had “not
     specifically” challenged the delegation clause. Id. In the court’s view, because the delegation clause
27   was “valid and uncontested,” the only question it could consider was “whether a valid arbitration
     agreement exists.” Id. at *5. It therefore did not address, let alone consider, any questions regarding
28
                                                         15
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
          Case 3:21-cv-03266-VC Document 39 Filed 08/02/21 Page 20 of 20




 1
                                                           By:    /s/ Craig C. Marchiando
 2                                                         Craig C. Marchiando, Esq., (SBN 283829)
                                                           Leonard A. Bennett, Esq., (pro hac vice)
 3                                                         CONSUMER LITIGATION ASSOCIATES, P.C.
                                                           Four Embarcadero Center, Suite 1400
 4                                                         San Francisco, CA 94111
                                                           Telephone: (757) 930-3660
 5                                                         Facsimile: (757) 930-3662
                                                           Email: lenbennett@clalegal.com
 6                                                         Email: craig@clalegal.com

 7                                                         Kristi C. Kelly, Esq. (pro hac vice)
                                                           Andrew Guzzo, Esq. (pro hac vice forthcoming)
 8                                                         KELLY GUZZO, PLC
                                                           3925 Chain Bridge Road, Suite 202
 9
                                                           Fairfax, VA 22030
10                                                         (703) 424-7572
                                                           (703) 591-0167 Facsimile
11                                                         Email: kkelly@kellyguzzo.com
                                                           Email: aguzzo@kellyguzzo.com
12
                                                           Attorneys for Plaintiffs and the Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Experian’s effort to enforce a contract to which it was not a signatory, and whether it could satisfy its
28   burden to establish that it is a third-party beneficiary of the contract.
                                                          16
                        PLAINTIFFS’ OPPOSITION TO EXPERIAN’S MOTION TO COMPEL ARBITRATION
                                         (Civil Action No. 3:21-cv-03266-VC)
